Citation Nr: 0115961	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  96-23 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for frontal sinusitis with 
frequent headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from December 1944 to 
October 1946.

This appeal is from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied a rating greater 
than 10 percent for frontal sinusitis, and from a December 
1996 rating decision that increased the rating to the current 
30 percent from April 19, 1993.  The veteran continues his 
appeal seeking a higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) ("the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded").

The Board of Veterans' Appeals (Board) remanded the case in 
December 1998 for the RO to consider whether the veteran 
would benefit from the application of a change in criteria 
for rating his disability that became effective during the 
pendency of his claim.  See 61 Fed. Reg. 46720 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991) (VA must 
consider changes in regulation promulgated during pendency of 
a claim and apply the version more beneficial to the 
claimant, unless specifically precluded by the regulation).  
The claim is again before the Board.

This appeal has been advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).


FINDING OF FACT

The veteran has an old diagnosis of frontal sinusitis, not 
documented as symptomatic in private or VA medical records 
from June 1990 to January 2001 or otherwise shown by medical 
evidence to cause any episodes of incapacitation, headaches, 
prolonged episodes of antibiotic treatment, or to manifest as 
more than six non-incapacitating episodes per year.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for frontal sinusitis are not met under the diagnostic codes 
in effect before or after October 7, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, 
Diagnostic Code 6512 (1996 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show that the veteran sustained a 
supraorbital skull fracture of the right frontal sinus when 
hit by a baseball in April 1946.  X-ray studies confirmed the 
fracture.  He subsequently complained of constant headaches.  
He was discharged to duty after about two weeks, 
asymptomatic.  In May 1946, he was readmitted for evaluation 
for sinusitis.  The clinical results are not of record, but 
the final diagnosis was wound, contused, severe, right 
supraorbital region.  Additional diagnoses (complications, 
special treatments and operations) were recorded as "none."  
Separation examination in September 1946 showed a history of 
skull fracture, nonsymptomatic, post concussion syndrome, 
nonsymptomatic, and negative ear, nose, and throat.

VA and private medical examinations in December 1946 produced 
diagnosis of chronic frontal sinusitis with infrequent 
headaches.  Both examiners apparently attributed the 
sinusitis to the skull fracture.  In January 1947, VA awarded 
service connection for fracture, skull, old, healed, frontal, 
non-disfiguring scar with sinusitis, frontal, infrequent 
headaches, 10 percent disabling.

There is a hiatus in communication from the veteran from 
December 1980 until February 1992, when he filed a statement 
seeking increased rating for sinusitis.  In connection with 
this claim, the veteran has submitted and VA has obtained 
private and VA medical records from the period June 1990 to 
January 2001.  These comprise records of treatment for 
numerous complaints and show the findings, impressions, 
diagnoses, prescriptions and other treatment plans related to 
the findings and diagnoses.  No diagnosis of sinusitis 
appears in the medical records of June 1990 to the present.

Private records of November 1991 from the Cooper Clinic 
reveal the veteran was seen for complaint of nasal congestion 
and hoarseness.  His temperature was 98.6 degrees.  The 
throat was clear, there was no history of fever, or shortness 
of breath.  The impression is illegible.  The examiner 
prescribed a course of oral antibiotics.

From September 1992 to August 1996, the veteran saw C. Craft, 
D.O, and R. Martin, M.D., privately.  The appearance of 
office records and an April 1999 statement from the veteran 
indicate they are copractitioners.

The veteran saw Dr. Craft on September 1, 1992, for 
complaints of chest symptoms with a history remarkable for 
bronchitis.  Examination revealed some upper airway rhonchi, 
but no particular posterior nasal drainage.  His temperature 
was 97.4 degrees.  The impression was upper respiratory 
infection (URI), for which the doctor prescribed a 10-day 
course of oral antibiotics.  On September 25, 1992, when seen 
for additional chest complaints, Dr. Craft noted the prior 
URI and current finding of some posterior nasal drainage with 
some posterior pharyngeal injection.  His temperature was 
98.2 degrees.  The impression was bronchitis; treatment 
included an intramuscular injection of antibiotic and a 10-
day course of oral antibiotics and cough 
suppressant/decongestant.  In November 1992, Dr. Craft gave 
him a general physical preparatory to back surgery, noting 
medical history of hypertension, hypothyroidism, and 
degenerative joint disease, with no other recent medical 
problems besides his disc disease.  Examination found the 
head, eyes, ears, nose, and throat (HEENT) clear.  The 
impressions were hypertension, hypothyroidism, COPD (chronic 
obstructive pulmonary disease), and degenerative joint 
disease.  The November 1992 discharge summary from the 
hospital where he had back surgery listed the discharge 
diagnoses including chronic bronchitis and emphysema.  No 
other diagnoses related to the respiratory system.

In April 1993, when seen at a VA outpatient clinic for 
complaints of his heart, sore throat, and intermittent rash, 
his throat was seen to be red.  The examination, assessment, 
and treatment plan focused on heart, diabetes, and thyroid 
conditions.

On September 10, 1993, the veteran saw Dr. Craft with 
complaints of difficulty breathing and poor sleep the night 
before.  He presented with cough and wheezing, noted as 
similar to an episode of bronchitis in September 1992.  His 
temperature was 98.9 degrees.  Examination revealed wheezing 
in both lungs, more in the upper airways than in the lung 
bases, some minimal nasal congestion, clear throat, and clear 
ears.  The impression was bronchitis.  Prescribed medication 
included a 10-day course of oral antibiotics and cough 
suppressant/decongestant as needed.

On VA examination in October 1993, the veteran reported 
chronic sinusitis with many recurrences since sustaining a 
skull fracture in 1946.  He reported the most recent acute 
infection began September 4, 1993, treated with antibiotics 
for 20 days, which cleared the infection.  He denied taking 
decongestants or any history of sinus surgery.  The examiner 
noted subjective complaint of recurrent purulent sinus 
drainage, nasal stuffiness, sore throat, headaches, fatigue, 
sneezing and fever.  The examiner reported objective findings 
as HEENT clear.  The examiner noted the appellant's report of 
positive interference with breathing, moderately severe 
headaches once to twice weekly, positive purulent discharge, 
no history of allergy attacks, and positive dyspnea.  The 
report of a referenced sinus x-ray study is not of record.  
The examiner diagnosed chronic sinusitis, status-post skull 
fracture.

The veteran saw Dr. Craft in December 1993.  He presented 
with some posterior nasal drainage and posterior pharyngeal 
wall injection, slightly retracted tympanic membranes, and 
clear lungs.  The impression was bronchitis.

In June 1994, he saw Dr. Craft complaining of chest 
congestion, coughing and wheezing.  His temperature was 100 
degrees.  The doctor did not write a diagnosis, but 
prescribed medication included an antibiotic.

In April 1995, the veteran saw Dr. Craft for difficulty 
breathing and associated congestion and cough.  His 
temperature was 98.3 degrees.  He had some wheezing 
throughout the lung fields, but no rales or rhonchi.  Ears, 
nose, and throat were clear.  The diagnosis was bronchitis.  
Treatment included an intramuscular injection of antibiotic 
and 10-day course of oral antibiotics.  Two weeks later, in 
May 1995, the veteran reported that he had gotten a little 
better, but his productive cough never cleared, and he had 
developed a sore throat.  Dr. Martin noted a history of 
"black lung" disease and 20 years of working underground in 
a coal mine followed by years of auto-body work and current 
exposure to rock dust from quarry blasting near his home.  
Current examination found his throat red, without exudate or 
adenopathy.  His lungs were basically clear with some rhonchi 
and occasional wheeze.  The impression was chronic lung 
disease, probably pneumoconiosis, and pharyngitis.  Treatment 
included an intramuscular injection of antibiotic and a 10-
day course of oral antibiotics.

On VA examination in November 1996, the veteran reported 
having chronic sinusitis secondary to a fracture of the 
frontal aspect of the skull by a batted baseball.  He 
reported many episodes of sinusitis over the years requiring 
many doctors' visits and repeated treatment by decongestants, 
anti-histamines, and antibiotics.  He reported the last acute 
infection requiring medical care was in the winter of 1996.  
He recalled taking antibiotics and decongestants, which 
cleared the infection.  Subjectively, the veteran complained 
of throbbing headaches in the frontal area, nasal congestion, 
trouble breathing, sneezing, itching, clear drainage at 
times, mucopurulent drainage other times, frank purulent 
drainage on some occasions, hoarseness, trouble swallowing 
and sore throat.  Objectively, the examiner found the nasal 
passages patent, the mucosa pale and boggy, some mucoid 
drainage, and tenderness over the maxillary sinuses 
bilaterally.  The external nose was slightly enlarged and 
reddened.  The nasal vestibule was clear.  The right and left 
cavities were clear.  The septum was midline.  The floor of 
the nose, inferior meatus, inferior turbinates, middle meati 
and middle turbinates were all clear.  The spheno-ethmoid 
recess was clear.  The olfactory area was clear.  The 
superior turbinates were clear.  The paranasal sinuses were 
tender to palpation.  Sinus x-rays showed the paranasal 
sinuses well pneumatized, without mucoperiosteal thickening, 
air fluid levels or masses, resulting in an impression of 
essentially normal sinuses.  The examination diagnosis was 
chronic sinusitis.

On November 1996 VA examination of the cranial nerves, the 
veteran reported the history of skull fracture in service and 
recurrent headaches since.  He also related the headaches to 
reported chronic sinusitis since the skull fracture.  He 
described the headaches as throbbing, frontal, more frequent 
during a sinus infection, but still averaging between two and 
three a week.  He reported treating them with Extra Strength 
Tylenol and other things.  Objectively, the veteran was in no 
acute distress.  He had a decrease in sensation of a division 
of the fifth cranial nerve with an otherwise normal 
neurologic examination.  The diagnosis pertained to the 
sensory fifth cranial nerve.  The examiner made no diagnosis 
regarding headaches.

On VA hospitalization in September 1997 for surgery unrelated 
to sinusitis, the veteran gave a medical history that 
included, as pulmonary history, COPD (black lung) and 
shortness of breath, and as central nervous system history, 
recurrent headaches.  General physical examination found 
HEENT within normal limits.

VA outpatient records of October 1996 to January 2001 from 
primary care and other specialized clinics show a running 
"current problems" list.  Sinusitis does not appear on it.

A March 1999 record of telephone contact between the veteran 
and his VA primary care clinic shows complaint of sore 
throat, which he was treating with over the counter spray and 
lozenges.  He requested that VA mail him medication.  He was 
afebrile and reported some sinus drainage.  He was advised to 
use certain other over the counter treatment and call back if 
his condition failed to improve or worsened.  Two weeks later 
he presented at the clinic with complaints of right-sided 
sore throat and ear discomfort.  He denied fever.  His 
temperature was 96.9 degrees.  He reported a 15 to 20 year 
history of sore throats.  He currently had some cough, nasal 
congestion and occasional headache.  Objectively, his throat 
was clear, the lungs were clear to auscultation, the tympanic 
membranes were clear with slight redness of the right 
external canal.  The assessment/diagnosis was allergic 
rhinitis.  The plan was Benadryl as needed for sore throat or 
rhinitis, increase fluids, Tylenol as needed, and call or 
return if the condition worsened or did not improve.

An undated and unattributed post-EGD 
(esophagogastroduodenoscopy) instruction sheet listed EGD 
findings as esophagitis, polyp, deformed pylorus, and 
probably diabetic gastroparesis.

In an April 1999 statement in support of his claim, the 
veteran stated that he treats his sinusitis with throat spray 
and Sucrets all of the time for sinus drainage.  He stated 
that sinus drainage keeps his throat irritated, and if left 
untreated, "it goes to [his] lungs."  He said that when his 
sinus drainage infects his throat it then goes to his lungs 
if he does not get antibiotics, necessitating treatment with 
powerful, expensive injections.  He identified the doctors 
who had treated him and who could corroborate his report.  He 
reported treatment for sinus drainage at Fayetteville VA 
Medical Center in March 1999, but that the treatment was 
ineffective.  He also reported ineffective VA treatment for 
headaches at that time.

In a September 1999 letter, the RO responded to the veteran's 
report of pertinent private medical records, furnishing forms 
for his authorization of release of private medical records, 
and requesting that he return the completed forms if he 
wished VA to obtain the records, or that he could provide 
them himself within the time prescribed in the letter.  The 
November 2000 supplemental statement of the case reveals that 
the veteran did not return authorizations for release of the 
information referenced in his April 1999 statement; he 
submitted the private medical records summarized above.

Other VA outpatient records from March 1999 to January 2001 
are from specialized clinics following the veteran for post-
operative prostate cancer and for non-insulin dependent 
diabetes mellitus (NIDDM).  The active problem list as of 
January 1, 2001, was diabetes-NIDDM, reflux esophagitis, 
gastroparesis, internal hemorrhoids, diabetic retinopathy, 
COPD, peptic ulcer, osteoarthritis, multiple sites, 
hypertension, and hypothyroidism.


II.  Analysis

A.  Duty to Assist

Pursuant to newly enacted law, VA has specific duties to 
provide any forms necessary to claimants for VA benefits, to 
notify claimants of information and evidence necessary to 
complete applications for benefits and to support their 
claims, and to assist claimants in obtaining evidence 
necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this case, the RO provided the veteran the only 
VA form needed in his claim, a form to authorize VA to obtain 
medical evidence on his behalf.  His acceptance of VA 
assistance is at his discretion, and he opted to submit 
private medical records directly.  The February 1996 
statement of the case (SOC), the Board of Veterans' Appeals 
remand of December 1998, and the March 1999 supplemental 
statement of the case (SSOC) informed the veteran of 
regulations governing his claim, while each other SSOC 
informed him of the RO's evaluation of the deficiencies in 
the evidence of record date.  Thus, VA notified the veteran 
of the requirements for substantiating his claim.  He had VA 
examinations that reported current findings and were 
sufficient for rating purposes in light of the particular 
criteria for rating the disability at issue.  VA has 
discharged its duties pursuant to the VCAA of 2000.  The 
Board may proceed to review the appeal.

B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

"Where an increase in the disability rating is at issue, the 
present level of the disability is the primary concern.  
. . .  [T]he regulations do not give past medical reports 
precedence over current findings."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

During the pendency of the veteran's claim, VA changed the 
criteria for rating his disability effective October 7, 1996.  
61 Fed. Reg. 46720 (1996).  When law or regulation pertinent 
to a pending claim changes, VA generally must consider the 
changes and apply the version more beneficial to the 
claimant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
newer rating criteria may not apply, however, prior to the 
October 7, 1996, effective date.  Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).

The veteran is service connected for chronic frontal 
sinusitis, rated according to a general formula for rating 
sinusitis in one or more of the paranasal sinuses.  See 
38 C.F.R. § 4.97, Diagnostic Code 6512 (1996 & 2000) 
(citation of regulation unchanged with change of rating 
criteria).

The older criteria provide as follows:

Postoperative, following radical 
operation, with chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations, 50 
percent;

Severe, with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence, 30 percent;

Moderate, with discharge or crusting or 
scabbing, infrequent headaches, 10 
percent;

X-ray manifestations only, symptoms mild 
or occasional, 0 percent.

The newer criteria provide as follows:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries, 50 percent;

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, 
30 percent;

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, 
10 percent;

Detected by x-ray only, 0 percent.

Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.  

The single, most salient feature of the extensive medical 
evidence of record is the paucity of clinical findings of 
sinusitis.  None of the contemporaneous records of treatment 
of symptoms that upon VA examination the veteran attributes 
to sinusitis show an impression or diagnosis of sinusitis.  
Each diagnosed a nonservice-connected disorder: bronchitis, 
pharyngitis, or allergic rhinitis.  The prescription of 
antibiotic treatment is likewise shown to have been for 
diagnoses other than sinusitis.

The veteran has had no sinus surgery.  He does not and has 
not had chronic osteomyelitis requiring repeated curettage, 
or severe symptoms after repeated operations, Diagnostic Code 
6512 (1996), nor does he or has he had radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus and purulent discharge or crusting after repeated 
surgeries.  Diagnostic Code 6512 (2000).

The veteran is entitled to the next higher rating, in this 
case 50 percent, if the total disability picture of sinusitis 
nearly approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7 (2000).  The veteran has not by any 
definition had documented severe symptoms during his service-
connected history.  The November 1996 VA examination reports 
of pain and headaches and the finding of paranasal tenderness 
to palpation do not meet or nearly approximate either the 
older or the newer 50 percent criteria.  Under the older 
criteria, frequent incapacitation is the prime criterion of 
the level of disability that warrants the veteran's current 
30 percent, as incapacity to function is the prime criterion 
of VA disability rating generally.  See 38 C.F.R. §§ 4.2, 
4.10 (2000).  In this case, assuming for discussion without 
deciding, that the headaches are as frequent as reported and 
are due to sinusitis, the extensive outpatient record 
undebatably demonstrates that there is not frequent 
incapacitation due to sinusitis.  The only instances in the 
record of reference to purulence are the veteran's lay 
attribution of these symptoms to sinusitis.  Purulent 
discharge or crusting are not actually in evidence in any 
clinical record.  As a lay person lacking medical expertise, 
the veteran is not competent to proffer as evidence his 
medical opinion of the etiology of any symptoms he has.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Significantly, 
the veteran's reports to VA examiners of specific episodes of 
putative sinusitis are shown by the contemporaneous record to 
have been episodes of bronchitis.  The several findings of 
posterior nasal drainage are not shown to have been purulent, 
and they were not diagnosed or assessed as sinusitis.  Thus, 
the veteran clearly does not meet the older criteria for more 
than his current 30 percent rating.  Diagnostic Code 6512 
(1996).

The extensive clinical record also clearly reveals that the 
veteran does not have the number of incapacitating or non-
incapacitating episodes of sinusitis commensurate with a 
rating higher than 30 percent.  The antibiotic treatment of 
record was not for sinusitis.  Again, assuming for discussion 
that the reported headaches are due to sinusitis, the 30 
percent criteria clearly require the frequent headaches and 
purulent drainage or crusting indicative of purulence.  
Diagnostic Code 6512 (2000).  The veteran does not evidence 
those symptoms of sinusitis.  Absent them, there is clearly 
no near approximation of the criteria for the next higher 
rating.  38 C.F.R. § 4.7 (2000).

Whether by application of the older or the newer criteria, 
the veteran has not shown by any credible evidence that he 
has any of the symptomatology that warrants a rating for 
sinusitis greater than the current 30 percent.  The clear 
preponderance of the evidence is against his claim.


ORDER

A schedular rating greater than 30 percent for chronic 
frontal sinusitis under rating criteria effective before or 
from October 7, 1996, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

